DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 31, 2022 has been entered.  Claims 1 – 14 are pending in the application.  Applicant’s amendments to the Drawings, Specification, and Claims have overcome each and every objection to the Drawings and Claims and each and every 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed June 3, 2022.
Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive.
On page 12 of Applicant’s response, Applicant argues that de Aquino et al. ("Echo State Networks, Artificial Neural Networks and Fuzzy Systems Models for Improve Short-term Wind Speed Forecasting"), hereinafter de Aquino, does not disclose "during the learning process, the connections of the plurality of nodes and a weight of the model are fixed and not updated, a connection of the model and the adder is fixed and not updated, and a weight of the connections of the plurality of nodes and the adder is updated, such that a time scale of the sampling interval is updated", as included in the amended independent claims 1 and 8.
de Aquino recites, in section IIIA, lines 23-26, "All weight matrices representing the connections to the reservoir, denoted as Wr, are initialized randomly (represented by solid arrows in Fig. 1), whereas all connections to the output layer, denoted as Wo, are trained", in Figure 1, lines 1-3, “The ESN. Solid lines represent fixed randomly generated connections. Dashed arrows indicate connections that are possible but not required.”, and in section IIIA, lines 40-42, “The nontrainable connection matrices                         
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    r
                                
                            
                        
                    ,                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    r
                                
                            
                        
                    ,                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    r
                                
                            
                        
                    , and                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    r
                                
                            
                        
                     are usually generated from a random distribution, such as a Gaussian distribution N(0, 1) or a uniform discrete set {-1, 1}.”, disclosing fixed randomly generated connections, where the fixed randomly generated connections read on the connections of the nodes being fixed and not updated, and disclosing weight matrices representing the connections to the reservoir being nontrainable, where the weight matrices representing the connections to the reservoir being nontrainable reads on the weights of the model being fixed and not updated.
de Aquino also recites, in section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )", disclosing output y[n+1] being a sum of the model nodes multiplied by weights, where the output y[n+1] being a sum of the model nodes multiplied by weights reads on the connections of the model and the adder being fixed and not updated.
de Aquino further recites, in section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )", and in section IIIA, lines 23-26, "All weight matrices representing the connections to the reservoir, denoted as Wr, are initialized randomly (represented by solid arrows in Fig. 1), whereas all connections to the output layer, denoted as Wo, are trained", disclosing weight matrices representing connections to the output layer, which are the weights for the nodes connected to the adder generating the output y[n+1], being trained, where the weight matrices representing connections to the output layer being trained reads on the weights of the connections of the nodes and the adder being updated.
On page 16 of Applicant’s response, Applicant argues that Ray et al. (US Patent No. 10,546,393), hereinafter Ray, does not teach "during the learning process, the connections of the plurality of nodes and a weight of the model are fixed and not updated, a connection of the model and the adder is fixed and not updated, and a weight of the connections of the plurality of nodes and the adder is updated, such that a time scale of the sampling interval is updated", as included in the amended independent claims 1 and 8, and that Ray is silent regarding these features.
Ray recites, in column 39, lines 49-58, "2310: Evaluate each data set for homogeneity and parameter relationship, such as by comparing the sampled data in each data set periodically.  2315: Determine a homogeneity and parameter relationship score for each data set, wherein the homogeneity and parameter relationship score may measure how much the data set is varying and thus how active a sensor stream or data set is at any point in time.  2320: Set a down sampling interval for each data set based on the score for such data set.", disclosing setting a down sampling interval based on parameter relationship score, where setting a down sampling interval based on parameter relationship score reads on the time scale of the sampling interval being updated.
Specification
The disclosure is objected to because of the following informalities:
On page 21, line 8, “ESN 401” should read “ESN 901”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an arithmetic device” in claim 1.
Since the arithmetic device of claim 1 performs the single function of executing a learning process, “arithmetic device” will be interpreted as a generic placeholder that does not provide sufficient structure to perform the function.  However, in claim 2 the “arithmetic device” is configured to perform multiple functions, and will be interpreted as a hardware computing device capable of being configured through software to perform different functions.  Therefore, “arithmetic device” will not be interpreted under 35 U.S.C. 112(f) for claim 2 and claims that depend from claim 2, but “arithmetic device” will be interpreted under 35 U.S.C. 112(f) for claim 1 and claims that depend from claim 1 and do not depend from claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 – 9 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino et al. ("Echo State Networks, Artificial Neural Networks and Fuzzy Systems Models for Improve Short-term Wind Speed Forecasting"), hereinafter Aquino, in view of Ganguli (US Patent Application Publication No. 2020/0026985) and Ray et al. (US Patent No. 10,546,393), hereinafter Ray.
Regarding claim 1, Aquino discloses:
a computer generating a model for outputting an output value based on a plurality of pieces of time-series data having different data types (Abstract, lines 13-16, "Models presented in this paper investigated the contribution of using climate variables such as humidity, temperature and radiation, in order to improve the performance of wind speed forecasting."),
the model including a network that is formed of connections of a plurality of nodes having a recursive structure and updates states of the plurality of nodes according to a predetermined time step (Section IIIA, lines 1-9, "An ESN is composed of a discrete hyperbolic-tangent Recurrent Neural Network (RNN), the reservoir, and a linear readout output layer that maps the reservoir states to the actual output. Let ni, nr, and no represent the number of input, reservoir, and output units, respectively, u[n] the ni-dimensional external input, x[n] the nr-dimensional reservoir activation state, and y[n] the no-dimensional output vector. Then, the discrete-time dynamics of the ESN is given by the state update equation: x[n+1] = ((1-α)x[n] +αf)(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    r
                                
                            
                             
                        
                    x[n] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    r
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    r
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    r
                                
                            
                        
                    )"; The matrix “x[n]” representing reservoir activation states reads on the states of the plurality of nodes, and “x[n+1]” being calculated as “n” increments by 1 reads on updating the states according to a predetermined time step.),
and an adder that calculates the output value by adding values obtained by multiplying each of a plurality of values output from the network by a plurality of weights (Section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )"; Section IIIA, lines 20-23, "The matrices                         
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    o
                                    m
                                
                                
                                    t
                                    o
                                
                            
                        
                     represent the connection weights between the nodes of the complete network, where r, i, 0, and b denote reservoir, input, output, and bias, respectively."; The matrix “y[n]” reads on the plurality of output values from the network.),
wherein the arithmetic device is configured to execute, for each of a plurality of output values, a learning process of calculating weight data determining the model and including the plurality of weights by using learning data composed of teacher data and a plurality of pieces of time-series data having different data types (Section IIIA, lines 23-26, "All weight matrices representing the connections to the reservoir, denoted as Wr, are initialized randomly (represented by solid arrows in Fig. 1), whereas all connections to the output layer, denoted as Wo, are trained"; Section IV, lines 21-23, "Before creating the system, bases were preprocessed and values of wind speeds, temperature, solar radiation and humidity were transformed to fall in a limited range [-1,1]."; Section IV, lines 30-32, "The data used in the creation process were divided as follows: 60% for training, 20% for validation and 20% for testing."; Training the weights Wo reads on calculating weight data determining the model and the data used for training reads on the teacher data.);
and a first memory configured to store a plurality of learning results each of which correlates a type of the output value and the weight data with each other (Section IIIA, lines 23-26, "All weight matrices representing the connections to the reservoir, denoted as Wr, are initialized randomly (represented by solid arrows in Fig. 1), whereas all connections to the output layer, denoted as Wo, are trained"; Section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )"; Section V, lines 9-13, "All models present the same outputs, four hourly average speeds provided for the prediction step t + 1, t + 2, t + 3 and t + 4. The first 5 proposed architectures were first analyzed using ANFIS. We calculated the MSE, MAPE and MAE for training, validation and test set."; Training the weights to be used for calculating the outputs for the model demonstrates that the learning results are stored, as storing the weight data is inherent in a computer system using the weights in the processing function of calculating the model outputs.);
and wherein during the learning process, the connections of the plurality of nodes and a weight of the model are fixed and not updated (Section IIIA, lines 23-26, "All weight matrices representing the connections to the reservoir, denoted as Wr, are initialized randomly (represented by solid arrows in Fig. 1), whereas all connections to the output layer, denoted as Wo, are trained"; Figure 1, lines 1-3, “The ESN. Solid lines represent fixed randomly generated connections. Dashed arrows indicate connections that are possible but not required.”; Section IIIA, lines 40-42, “The nontrainable connection matrices                         
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    r
                                
                            
                        
                    ,                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    r
                                
                            
                        
                    ,                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    r
                                
                            
                        
                    , and                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    r
                                
                            
                        
                     are usually generated from a random distribution, such as a Gaussian distribution N(0, 1) or a uniform discrete set {-1, 1}.”; The fixed randomly generated connections read on the connections of the nodes being fixed and not updated, and the weight matrices representing the connections to the reservoir being nontrainable reads on the weights of the model being fixed and not updated.),
a connection of the model and the adder is fixed and not updated (Section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )"; The output y[n+1] being a sum of the model nodes multiplied by weights reads on the connections of the model and the adder being fixed and not updated.),
and a weight of the connections of the plurality of nodes and the adder is updated (Section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )"; Section IIIA, lines 23-26, "All weight matrices representing the connections to the reservoir, denoted as Wr, are initialized randomly (represented by solid arrows in Fig. 1), whereas all connections to the output layer, denoted as Wo, are trained"; The weight matrices representing connections to the output layer, which are the weights for the nodes connected to the adder generating the output y[n+1], being trained reads on the weights of the connections of the nodes and the adder being updated.
Aquino does not specifically disclose: the computer including an arithmetic device and a storage device coupled to the arithmetic device.
Ganguli teaches: the computer including an arithmetic device and a storage device coupled to the arithmetic device (Paragraph 0052, lines 4-8. "Computer system 1002 includes a processor 1004, a memory 1006, and a storage device 1008. Memory 1006 can include a volatile memory (e.g., RAM) that serves as a managed memory, and can be used to store one or more memory pools.").  Ganguli teaches a computer system including a processor and a storage device in order to efficiently analyze time series data (Paragraph 0026, lines 1-5, "Thus, the embodiments described herein provide a computer system which improves the efficiency of analyzing a massive set of time series data associated with a physical system, where the improvements are fundamentally technological.").
Aquino and Ganguli are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aquino to incorporate the teachings of Ganguli to use a computer system including a processor and a storage device.  Doing so would allow for efficiently analyzing time series data.
Aquino in view of Ganguli does not specifically disclose: such that a time scale of the sampling interval is updated.
Ray teaches: such that a time scale of the sampling interval is updated (Column 39, lines 49-58, "2310: Evaluate each data set for homogeneity and parameter relationship, such as by comparing the sampled data in each data set periodically.  2315: Determine a homogeneity and parameter relationship score for each data set, wherein the homogeneity and parameter relationship score may measure how much the data set is varying and thus how active a sensor stream or data set is at any point in time.  2320: Set a down sampling interval for each data set based on the score for such data set."; Setting a down sampling interval based on parameter relationship score reads on the time scale of the sampling interval being updated.).
Ray teaches adjusting the sampling interval of a neural network based on a comparison of the output data in order to reduce processing resource utilization while maintaining processing accuracy (Column 38, lines 56-61, "In some embodiments, a down sampling process thus assists with very large data sets, the process extracting (sampling) the most informative data values from the set. The technique may be utilized to reduce execution time, storage, and memory, while reducing loss of accuracy caused by down sampling.").
Aquino, Ganguli, and Ray are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aquino in view of Ganguli to incorporate the teachings of Ray to adjust the sampling interval of a neural network based on a comparison of the output data.  Doing so would allow for reducing processing resource utilization while maintaining processing accuracy.
Regarding claim 2, Aquino in view of Ganguli and Ray discloses the computer as claimed in claim 1.
Ganguli further teaches:
further comprising: a second memory configured to store the weight data (Paragraph 0035, lines 3-14, "Network 500 can be a recurrent neural network, with nodes 502, 504, 506, and 508, and corresponding respective inputs 512, 514, 516, and 518. Each node can have an input and an output. For example, a current node 506 has a first input of (W*S.sub.t-2) from node 504, and a second input of (U*X.sub.t-1) from input 516. Node 506 can have an output which is a non-linear function of the first input and the second input. That is: S.sub.t-1=g(W*S.sub.t-2+U*X.sub.t-1).  The term “g” indicates a non-linear function. The term “S.sub.t-2” is an input which is the output from the previous node. The terms U and W represent parameters which are consistent at each step of the recurrent neural network."; Paragraph 0057, line 1-5, The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system."; The “U” and “W” parameters read on the weights.);
and a third memory configured to store a sampling interval for sampling time-series data to be input to the model from the plurality of pieces of time-series data (Paragraph 0041, lines 1-4, "Subsequently, the system can select the latest H*L entries of the time series, where H is any positive integer, and reduce (i.e., downsample) the selected entries by a factor of H to obtain L entries."),
wherein the arithmetic device is further configured to: generate a plurality of pieces of learning time-series data by sampling the plurality of pieces of time-series data included in the learning data based on the sampling interval stored in the third memory and input the plurality of pieces of learning time-series data to the model (Paragraph 0036, lines 1-9, "Network 500 may be trained using synthetic or training data. The system can select a length L of a given time series (e.g., time series 300), and also select M known signatures (e.g., M=3, the three signatures of FIG. 4). The system uses the training data as multiple input time series of length L, given the known output of a one-hot vector 530 corresponding to signatures 431, 432, and 433. Training network 500 can subsequently determine an appropriate value for U."; Paragraph 0041, lines 1-4,"Subsequently, the system can select the latest H*L entries of the time series, where H is any positive integer, and reduce (i.e., downsample) the selected entries by a factor of H to obtain L entries."; Paragraph 0042, lines 1-9, "Specifically, at time 714, the system can set H=2, and select the latest 2*4=8 entries of the time series. The system can pass into downsampler module 718 the input 742 with H*L=8 entries: [(X.sub.t-7), (X.sub.t-6), (X.sub.t-5), (X.sub.t-4), (X.sub.t-3), (X.sub.t-2), (X.sub.t-1), (X.sub.t)]. Downsampler module 718 can use any downsampling algorithm to reduce the number of entries by a factor of H to obtain L entries. The system can subsequently send to signature detector 720 the downsampled input 743 of a length L=4: [(X.sub.t-7), (X.sub.t-5), (X.sub.t-3), (X.sub.t-1)]").
Ganguli teaches storing weight data and a sampling interval and sampling a time-series data input based on the sampling interval in order to effectively analyze a large amount of time-series data (Paragraph 0023, lines 1-3, "The embodiments described herein solve the problem of effectively analyzing a high volume of time series data.").
Aquino, Ganguli, and Ray are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aquino in view of Ganguli and Ray to further incorporate the teachings of Ganguli to store weight data and a sampling interval and sample a time-series data input based on the sampling interval.  Doing so would allow for effectively analyzing a large amount of time-series data.
Ray further teaches:
compare the output value output from the model and the teacher data, and update the plurality of weights included in the weight data and the sampling interval based on a comparison result (Column 27, line 63 - Column 28, line 9, "Training a neural network involves selecting a network topology, using a set of training data representing a problem being modeled by the network, and adjusting the weights until the network model performs with a minimal error for all instances of the training data set. For example, during a supervised learning training process for a neural network, the output produced by the network in response to the input representing an instance in a training data set is compared to the “correct” labeled output for that instance, an error signal representing the difference between the output and the labeled output is calculated, and the weights associated with the connections are adjusted to minimize that error as the error signal is backward propagated through the layers of the network."; Column 39, lines 49-58, "2310: Evaluate each data set for homogeneity and parameter relationship, such as by comparing the sampled data in each data set periodically.  2315: Determine a homogeneity and parameter relationship score for each data set, wherein the homogeneity and parameter relationship score may measure how much the data set is varying and thus how active a sensor stream or data set is at any point in time.  2320: Set a down sampling interval for each data set based on the score for such data set."),
store a learning result to the first memory, the learning result correlates the type of the output value, the weight data stored in the second memory, and the sampling interval stored in the third memory with each other (Column 32, lines 64-66, "The training process occurs repeatedly as the weights of the network are adjusted to refine the output generated by the neural network."; Column 39, line 44-58, "2305: Sample one or more data sets in a machine learning or deep learning system. The data sets, which may include multiple sensor data streams or other types of data streams, may be very large, and thus require down sampling to handle the volumes of data.  2310: Evaluate each data set for homogeneity and parameter relationship, such as by comparing the sampled data in each data set periodically.  2315: Determine a homogeneity and parameter relationship score for each data set, wherein the homogeneity and parameter relationship score may measure how much the data set is varying and thus how active a sensor stream or data set is at any point in time.  2320: Set a down sampling interval for each data set based on the score for such data set.").
Ray teaches adjusting the weights of a neural network based on a comparison of the output data with training data, and adjusting the sampling interval based on a comparison of the output data, with the output data determined by the neural network weights and the sampling interval, in order to reduce processing resource utilization while maintaining processing accuracy (Column 38, lines 56-61, "In some embodiments, a down sampling process thus assists with very large data sets, the process extracting (sampling) the most informative data values from the set. The technique may be utilized to reduce execution time, storage, and memory, while reducing loss of accuracy caused by down sampling.").
Aquino, Ganguli, and Ray are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aquino in view of Ganguli and Ray to further incorporate the teachings of Ray to adjust the weights of a neural network based on a comparison of the output data with training data, and adjust the sampling interval based on a comparison of the output data, with the output data determined by the neural network weights and the sampling interval.  Doing so would allow for reducing processing resource utilization while maintaining processing accuracy.
Regarding claim 5, Aquino in view of Ganguli and Ray discloses the computer as claimed in claim 2.
Aquino further discloses: wherein the model includes a plurality of adders, wherein the arithmetic device includes a plurality of comparators so as to form a pair with each of the plurality of adders, wherein the computer comprises a plurality of third memories so as to form a pair with each of the plurality of comparators, and wherein the arithmetic device is configured to execute a plurality of learning processes related to the plurality of output values in parallel using a set composed of one of the plurality of adders, one of the plurality of comparators, and one of the plurality of third memories (Section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )”; Section IIIA, lines 20-26, "The matrices                         
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    o
                                    m
                                
                                
                                    t
                                    o
                                
                            
                        
                     represent the connection weights between the nodes of the complete network, where r, i, 0, and b denote reservoir, input, output, and bias, respectively.  All weight matrices representing the connections to the reservoir, denoted as Wr, are initialized randomly (represented by solid arrows in Fig. 1), whereas all connections to the output layer, denoted as Wo, are trained"; Section V G, lines 4-5, "All networks were trained with Levenberg-Marquardt algorithm.").
Regarding claim 6, Aquino in view of Ganguli and Ray discloses the computer as claimed in claim 1.
Aquino further discloses: wherein the network is an Echo State Network (Section I, lines 54-56, "To create the models we investigate the following techniques of artificial intelligence: echo state networks, multilayer perceptron and fuzzy systems.").
Regarding claim 7, Aquino in view of Ganguli and Ray discloses the computer as claimed in claim 1.
Aquino further discloses: wherein the arithmetic device is further configured to obtain the learning result from the first memory to construct the model and output the output value corresponding to the learning result by inputting analysis time-series data to the model (Section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )").
Regarding claim 8, Aquino discloses:
a data processing method executed by a computer, for generating a model for outputting an output value based on a plurality of pieces of time-series data having different data types (Abstract, lines 13-16, "Models presented in this paper investigated the contribution of using climate variables such as humidity, temperature and radiation, in order to improve the performance of wind speed forecasting."),
the model including a network that is formed of connections of a plurality of nodes having a recursive structure and updates states of the plurality of nodes according to a predetermined time step (Section IIIA, lines 1-9, "An ESN is composed of a discrete hyperbolic-tangent Recurrent Neural Network (RNN), the reservoir, and a linear readout output layer that maps the reservoir states to the actual output. Let ni, nr, and no represent the number of input, reservoir, and output units, respectively, u[n] the ni-dimensional external input, x[n] the nr-dimensional reservoir activation state, and y[n] the no-dimensional output vector. Then, the discrete-time dynamics of the ESN is given by the state update equation: x[n+1] = ((1-α)x[n] +αf)(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    r
                                
                            
                             
                        
                    x[n] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    r
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    r
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    r
                                
                            
                        
                    )"; The matrix “x[n]” representing reservoir activation states reads on the states of the plurality of nodes, and “x[n+1]” being calculated as “n” increments by 1 reads on updating the states according to a predetermined time step.),
and an adder that calculates the output value by adding values obtained by multiplying each of a plurality of values output from the network by a plurality of weights (Section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )"; Section IIIA, lines 20-23, "The matrices                         
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    o
                                    m
                                
                                
                                    t
                                    o
                                
                            
                        
                     represent the connection weights between the nodes of the complete network, where r, i, 0, and b denote reservoir, input, output, and bias, respectively."; The matrix “y[n]” reads on the plurality of output values from the network.),
and the data processing method including: a first step of executing, by the arithmetic device, for each of a plurality of output values, a learning process of calculating weight data determining the model and including the plurality of weights by using learning data composed of teacher data and a plurality of pieces of time-series data having different data types (Section IIIA, lines 23-26, "All weight matrices representing the connections to the reservoir, denoted as Wr, are initialized randomly (represented by solid arrows in Fig. 1), whereas all connections to the output layer, denoted as Wo, are trained"; Section IV, lines 21-23, "Before creating the system, bases were preprocessed and values of wind speeds, temperature, solar radiation and humidity were transformed to fall in a limited range [-1,1]."; Section IV, lines 30-32, "The data used in the creation process were divided as follows: 60% for training, 20% for validation and 20% for testing."; Training the weights Wo reads on calculating weight data determining the model and the data used for training reads on the teacher data.);
and a second step of storing, by the arithmetic device, a plurality of learning results each of which correlates a type of the output value and the weight data with each other in the storage device (Section IIIA, lines 23-26, "All weight matrices representing the connections to the reservoir, denoted as Wr, are initialized randomly (represented by solid arrows in Fig. 1), whereas all connections to the output layer, denoted as Wo, are trained"; Section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )"; Section V, lines 9-13, "All models present the same outputs, four hourly average speeds provided for the prediction step t + 1, t + 2, t + 3 and t + 4. The first 5 proposed architectures were first analyzed using ANFIS. We calculated the MSE, MAPE and MAE for training, validation and test set."; Training the weights to be used for calculating the outputs for the model demonstrates that the learning results are stored, as storing the weight data is inherent in a computer system using the weights in the processing function of calculating the model outputs.);
and wherein during the learning process, the connections of the plurality of nodes and a weight of the model are fixed and not updated (Section IIIA, lines 23-26, "All weight matrices representing the connections to the reservoir, denoted as Wr, are initialized randomly (represented by solid arrows in Fig. 1), whereas all connections to the output layer, denoted as Wo, are trained"; Figure 1, lines 1-3, “The ESN. Solid lines represent fixed randomly generated connections. Dashed arrows indicate connections that are possible but not required.”; Section IIIA, lines 40-42, “The nontrainable connection matrices                         
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    r
                                
                            
                        
                    ,                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    r
                                
                            
                        
                    ,                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    r
                                
                            
                        
                    , and                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    r
                                
                            
                        
                     are usually generated from a random distribution, such as a Gaussian distribution N(0, 1) or a uniform discrete set {-1, 1}.”; The fixed randomly generated connections read on the connections of the nodes being fixed and not updated, and the weight matrices representing the connections to the reservoir being nontrainable reads on the weights of the model being fixed and not updated.),
a connection of the model and the adder is fixed and not updated (Section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )"; The output y[n+1] being a sum of the model nodes multiplied by weights reads on the connections of the model and the adder being fixed and not updated.),
and a weight of the connections of the plurality of nodes and the adder is updated (Section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )"; Section IIIA, lines 23-26, "All weight matrices representing the connections to the reservoir, denoted as Wr, are initialized randomly (represented by solid arrows in Fig. 1), whereas all connections to the output layer, denoted as Wo, are trained"; The weight matrices representing connections to the output layer, which are the weights for the nodes connected to the adder generating the output y[n+1], being trained reads on the weights of the connections of the nodes and the adder being updated.
Aquino does not specifically disclose: the computer including an arithmetic device and a storage device coupled to the arithmetic device.
Ganguli teaches: the computer including an arithmetic device and a storage device coupled to the arithmetic device (Paragraph 0052, lines 4-8. "Computer system 1002 includes a processor 1004, a memory 1006, and a storage device 1008. Memory 1006 can include a volatile memory (e.g., RAM) that serves as a managed memory, and can be used to store one or more memory pools.").  Ganguli teaches a computer system including a processor and a storage device in order to efficiently analyze time series data (Paragraph 0026, lines 1-5, "Thus, the embodiments described herein provide a computer system which improves the efficiency of analyzing a massive set of time series data associated with a physical system, where the improvements are fundamentally technological.").
Aquino and Ganguli are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aquino to incorporate the teachings of Ganguli to use a computer system including a processor and a storage device.  Doing so would allow for efficiently analyzing time series data.
Aquino in view of Ganguli does not specifically disclose: such that a time scale of the sampling interval is updated.
Ray teaches: such that a time scale of the sampling interval is updated (Column 39, lines 49-58, "2310: Evaluate each data set for homogeneity and parameter relationship, such as by comparing the sampled data in each data set periodically.  2315: Determine a homogeneity and parameter relationship score for each data set, wherein the homogeneity and parameter relationship score may measure how much the data set is varying and thus how active a sensor stream or data set is at any point in time.  2320: Set a down sampling interval for each data set based on the score for such data set."; Setting a down sampling interval based on parameter relationship score reads on the time scale of the sampling interval being updated.).
Ray teaches adjusting the sampling interval of a neural network based on a comparison of the output data in order to reduce processing resource utilization while maintaining processing accuracy (Column 38, lines 56-61, "In some embodiments, a down sampling process thus assists with very large data sets, the process extracting (sampling) the most informative data values from the set. The technique may be utilized to reduce execution time, storage, and memory, while reducing loss of accuracy caused by down sampling.").
Aquino, Ganguli, and Ray are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aquino in view of Ganguli to incorporate the teachings of Ray to adjust the sampling interval of a neural network based on a comparison of the output data.  Doing so would allow for reducing processing resource utilization while maintaining processing accuracy.
Regarding claim 9, Aquino in view of Ganguli and Ray discloses the data processing method as claimed in claim 8.
Ganguli further teaches:
wherein the computer includes a first memory configured to store the piece of weight data (Paragraph 0035, lines 3-14, "Network 500 can be a recurrent neural network, with nodes 502, 504, 506, and 508, and corresponding respective inputs 512, 514, 516, and 518. Each node can have an input and an output. For example, a current node 506 has a first input of (W*S.sub.t-2) from node 504, and a second input of (U*X.sub.t-1) from input 516. Node 506 can have an output which is a non-linear function of the first input and the second input. That is: S.sub.t-1=g(W*S.sub.t-2+U*X.sub.t-1).  The term “g” indicates a non-linear function. The term “S.sub.t-2” is an input which is the output from the previous node. The terms U and W represent parameters which are consistent at each step of the recurrent neural network."; Paragraph 0057, line 1-5, The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system."; The “U” and “W” parameters read on the weights.);
and a second memory configured to store a sampling interval for sampling time-series data to be input to the model from the plurality of pieces of time-series data (Paragraph 0041, lines 1-4, "Subsequently, the system can select the latest H*L entries of the time series, where H is any positive integer, and reduce (i.e., downsample) the selected entries by a factor of H to obtain L entries."),
wherein the first step includes: a third step of generating, by the arithmetic device, a plurality of pieces of learning time-series data by sampling the plurality of pieces of time-series data included in the learning data based on the sampling interval stored in the second memory; a fourth step of inputting, by the arithmetic device, the plurality of pieces of learning time-series data to the model (Paragraph 0036, lines 1-9, "Network 500 may be trained using synthetic or training data. The system can select a length L of a given time series (e.g., time series 300), and also select M known signatures (e.g., M=3, the three signatures of FIG. 4). The system uses the training data as multiple input time series of length L, given the known output of a one-hot vector 530 corresponding to signatures 431, 432, and 433. Training network 500 can subsequently determine an appropriate value for U."; Paragraph 0041, lines 1-4,"Subsequently, the system can select the latest H*L entries of the time series, where H is any positive integer, and reduce (i.e., downsample) the selected entries by a factor of H to obtain L entries."; Paragraph 0042, lines 1-9, "Specifically, at time 714, the system can set H=2, and select the latest 2*4=8 entries of the time series. The system can pass into downsampler module 718 the input 742 with H*L=8 entries: [(X.sub.t-7), (X.sub.t-6), (X.sub.t-5), (X.sub.t-4), (X.sub.t-3), (X.sub.t-2), (X.sub.t-1), (X.sub.t)]. Downsampler module 718 can use any downsampling algorithm to reduce the number of entries by a factor of H to obtain L entries. The system can subsequently send to signature detector 720 the downsampled input 743 of a length L=4: [(X.sub.t-7), (X.sub.t-5), (X.sub.t-3), (X.sub.t-1)]").
Ganguli teaches storing weight data and a sampling interval and sampling a time-series data input based on the sampling interval in order to effectively analyze a large amount of time-series data (Paragraph 0023, lines 1-3, "The embodiments described herein solve the problem of effectively analyzing a high volume of time series data.").
Aquino, Ganguli, and Ray are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aquino in view of Ganguli and Ray to further incorporate the teachings of Ganguli to store weight data and a sampling interval and sample a time-series data input based on the sampling interval.  Doing so would allow for effectively analyzing a large amount of time-series data.
Ray further teaches:
a fifth step of comparing, by the arithmetic device, the output value output from the model and the teacher data; a sixth step of updating, by the arithmetic device, the plurality of weights included in the weight data and the sampling interval based on a comparison result (Column 27, line 63 - Column 28, line 9, "Training a neural network involves selecting a network topology, using a set of training data representing a problem being modeled by the network, and adjusting the weights until the network model performs with a minimal error for all instances of the training data set. For example, during a supervised learning training process for a neural network, the output produced by the network in response to the input representing an instance in a training data set is compared to the “correct” labeled output for that instance, an error signal representing the difference between the output and the labeled output is calculated, and the weights associated with the connections are adjusted to minimize that error as the error signal is backward propagated through the layers of the network."; Column 39, lines 49-58, "2310: Evaluate each data set for homogeneity and parameter relationship, such as by comparing the sampled data in each data set periodically.  2315: Determine a homogeneity and parameter relationship score for each data set, wherein the homogeneity and parameter relationship score may measure how much the data set is varying and thus how active a sensor stream or data set is at any point in time.  2320: Set a down sampling interval for each data set based on the score for such data set."),
and a seventh step of storing, by the arithmetic device, the updated weight data in the first memory and the updated sampling interval in the second memory, and wherein the second step includes a step of storing, by the arithmetic device, the learning result that correlates the type of the output value, the weight data stored in the first memory, and the sampling interval stored in the second memory with each other in the storage device (Column 32, lines 64-66, "The training process occurs repeatedly as the weights of the network are adjusted to refine the output generated by the neural network."; Column 39, line 44-58, "2305: Sample one or more data sets in a machine learning or deep learning system. The data sets, which may include multiple sensor data streams or other types of data streams, may be very large, and thus require down sampling to handle the volumes of data.  2310: Evaluate each data set for homogeneity and parameter relationship, such as by comparing the sampled data in each data set periodically.  2315: Determine a homogeneity and parameter relationship score for each data set, wherein the homogeneity and parameter relationship score may measure how much the data set is varying and thus how active a sensor stream or data set is at any point in time.  2320: Set a down sampling interval for each data set based on the score for such data set.").
Ray teaches adjusting the weights of a neural network based on a comparison of the output data with training data, and adjusting the sampling interval based on a comparison of the output data, with the output data determined by the neural network weights and the sampling interval, in order to reduce processing resource utilization while maintaining processing accuracy (Column 38, lines 56-61, "In some embodiments, a down sampling process thus assists with very large data sets, the process extracting (sampling) the most informative data values from the set. The technique may be utilized to reduce execution time, storage, and memory, while reducing loss of accuracy caused by down sampling.").
Aquino, Ganguli, and Ray are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aquino in view of Ganguli and Ray to further incorporate the teachings of Ray to adjust the weights of a neural network based on a comparison of the output data with training data, and adjust the sampling interval based on a comparison of the output data, with the output data determined by the neural network weights and the sampling interval.  Doing so would allow for reducing processing resource utilization while maintaining processing accuracy.
Regarding claim 12, Aquino in view of Ganguli and Ray discloses the data processing method as claimed in claim 9.
Aquino further discloses: wherein the first step includes a step of executing, by the arithmetic device, a plurality of learning processes related to the plurality of output values in parallel (Section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )”; Section IIIA, lines 20-26, "The matrices                         
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    o
                                    m
                                
                                
                                    t
                                    o
                                
                            
                        
                     represent the connection weights between the nodes of the complete network, where r, i, 0, and b denote reservoir, input, output, and bias, respectively.  All weight matrices representing the connections to the reservoir, denoted as Wr, are initialized randomly (represented by solid arrows in Fig. 1), whereas all connections to the output layer, denoted as Wo, are trained"; Section V G, lines 4-5, "All networks were trained with Levenberg-Marquardt algorithm.").
Regarding claim 13, Aquino in view of Ganguli and Ray discloses the data processing method as claimed in claim 8.
Aquino further discloses: wherein the network is an Echo State Network (Section I, lines 54-56, "To create the models we investigate the following techniques of artificial intelligence: echo state networks, multilayer perceptron and fuzzy systems.").
Regarding claim 14, Aquino in view of Ganguli and Ray discloses the data processing method as claimed in claim 8.
Aquino further discloses: further including: a step of obtaining, by the arithmetic device, the learning result from the storing device to construct the model; and a step of outputting, by the arithmetic device, the output value corresponding to the learning result by inputting analysis time-series data to the model (Section IIIA, lines 12-13, "the output computed as: y[n+1] = g(                        
                            
                                
                                    W
                                
                                
                                    r
                                
                                
                                    o
                                
                            
                             
                        
                    x[n+1] +                         
                            
                                
                                    W
                                
                                
                                    i
                                
                                
                                    o
                                
                            
                        
                     u[n] +                         
                            
                                
                                    W
                                
                                
                                    o
                                
                                
                                    o
                                
                            
                        
                     y[n] +                         
                            
                                
                                    W
                                
                                
                                    b
                                
                                
                                    o
                                
                            
                        
                    )").
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino in view of Ganguli and Ray, and further in view of Rodríguez-López et al. ("Methodology for Detecting Malfunctions and Evaluating the Maintenance Effectiveness in Wind Turbine Generator Bearings Using Generic versus Specific Models from SCADA Data"), hereinafter Rodríguez-López.
Regarding claim 3, Aquino in view of Ganguli and Ray discloses the computer as claimed in claim 2, but does not specifically disclose: wherein the model includes control of inputting the plurality of pieces of time-series data to the network with a delay corresponding to the sampling interval.
Rodríguez-López teaches:
wherein the model includes control of inputting the plurality of pieces of time-series data to the network with a delay corresponding to the sampling interval (Section 3, lines 43-54, "The second group of twelve neurons of the input layer store the previous value (t - 1) of the input vector of the neural network (those three neurons are joined through time delay units, designated by z-1, to the twelve neurons that take the value of the input vector of the neural network). The third group of twelve neurons stores the prior values of the neurons in the second group (therefore, the value of the input vector of the neural network with a delay of two time units, the t - 2 value). Thus, this TDNN, and in general all time delayed neural networks, has a structure that makes it possible to allows it to retain a memory of the activity of the neurons in the network with prior values from the input vector. A focused TDNN, with k units of delay and two inputs x1(t) and x2(t) is equivalent to an MLP neural network with the inputs: x1(t), x2(t), x1(t - 1), x2(t - 1), x1(t - 2), x2(t - 2), . . . , x1(t - k), x2(t - k)"; Delaying the input by time units reads on a delay corresponding to the sampling interval.).
Rodríguez-López teaches adding delay to an input of a neural network in order to implement a time delayed neural network model that reduces error in the model performance (Section 3.2, lines 41-43, "Based on results in Table 2 it is verified that the model generated by the TDNN network reduces the error MAE and PE, which are the ones that were chosen as main reference to evaluate the performance of the models.").
Aquino, Ganguli, Ray, and Rodríguez-López are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aquino in view of Ganguli and Ray to incorporate the teachings of Rodríguez-López to add delay to an input of a neural network.  Doing so would allow for implementing a time delayed neural network model that reduces error in the model performance.
Regarding claim 10, Aquino in view of Ganguli and Ray discloses the data processing method as claimed in claim 9, but does not specifically disclose: wherein the model includes control of inputting the plurality of pieces of time-series data to the network with a delay corresponding to the sampling interval.
Rodríguez-López teaches:
wherein the model includes control of inputting the plurality of pieces of time-series data to the network with a delay corresponding to the sampling interval (Section 3, lines 43-54, "The second group of twelve neurons of the input layer store the previous value (t - 1) of the input vector of the neural network (those three neurons are joined through time delay units, designated by z-1, to the twelve neurons that take the value of the input vector of the neural network). The third group of twelve neurons stores the prior values of the neurons in the second group (therefore, the value of the input vector of the neural network with a delay of two time units, the t - 2 value). Thus, this TDNN, and in general all time delayed neural networks, has a structure that makes it possible to allows it to retain a memory of the activity of the neurons in the network with prior values from the input vector. A focused TDNN, with k units of delay and two inputs x1(t) and x2(t) is equivalent to an MLP neural network with the inputs: x1(t), x2(t), x1(t - 1), x2(t - 1), x1(t - 2), x2(t - 2), . . . , x1(t - k), x2(t - k)"; Delaying the input by time units reads on a delay corresponding to the sampling interval.).
Rodríguez-López teaches adding delay to an input of a neural network in order to implement a time delayed neural network model that reduces error in the model performance (Section 3.2, lines 41-43, "Based on results in Table 2 it is verified that the model generated by the TDNN network reduces the error MAE and PE, which are the ones that were chosen as main reference to evaluate the performance of the models.").
Aquino, Ganguli, Ray, and Rodríguez-López are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aquino in view of Ganguli and Ray to incorporate the teachings of Rodríguez-López to add delay to an input of a neural network.  Doing so would allow for implementing a time delayed neural network model that reduces error in the model performance.  
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino in view of Ganguli and Ray, and further in view of Wu et al. ("Modeling Asynchronous Event Sequences with RNNs"), hereinafter Wu.
Regarding claim 4, Aquino in view of Ganguli and Ray discloses the computer as claimed in claim 2, but does not specifically disclose: further comprising a fourth memory configured to store the learning data, wherein the arithmetic device is configured to generate the plurality of pieces of learning time-series data by sampling the plurality of pieces of time-series data included in the learning data from the fourth memory so as to be synchronized with the time step.
Wu teaches:
further comprising a fourth memory configured to store the learning data, wherein the arithmetic device is configured to generate the plurality of pieces of learning time-series data by sampling the plurality of pieces of time-series data included in the learning data from the fourth memory so as to be synchronized with the time step (Section 3.2, lines 5-8, "To utilize informative irregularities in time-series data, some means of synchronization is necessary. Here, we define several synchronization strategies for any two (or any N) event sequences").
Wu teaches methods for sampling a data sequence to synchronize the data in order to improve the performance of a neural network model (Section 7, lines 1-6, "We have defined event sequences and their associated properties of synchronicity, evenness, and co-cardinality, then seen how explicit timing information can be incorporated into neural network-based models. We found that the inclusion of relative timing can meaningfully improve performance, especially when concatenating one history element of relative time").
Aquino, Ganguli, Ray, and Wu are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aquino in view of Ganguli and Ray to incorporate the teachings of Wu to use methods for sampling a data sequence to synchronize the data.  Doing so would allow for improving the performance of a neural network model.
Regarding claim 11, Aquino in view of Ganguli and Ray discloses the data processing method as claimed in claim 9, but does not specifically disclose: wherein the computer includes a third memory configured to store the learning data, and wherein the third step includes a step of generating, by the arithmetic device, the plurality of pieces of learning time-series data by sampling the plurality of pieces of time-series data included in the learning data from the third memory so as to be synchronized with the time step.
Wu teaches:
wherein the computer includes a third memory configured to store the learning data, and wherein the third step includes a step of generating, by the arithmetic device, the plurality of pieces of learning time-series data by sampling the plurality of pieces of time-series data included in the learning data from the third memory so as to be synchronized with the time step (Section 3.2, lines 5-8, "To utilize informative irregularities in time-series data, some means of synchronization is necessary. Here, we define several synchronization strategies for any two (or any N) event sequences").
Wu teaches methods for sampling a data sequence to synchronize the data in order to improve the performance of a neural network model (Section 7, lines 1-6, "We have defined event sequences and their associated properties of synchronicity, evenness, and co-cardinality, then seen how explicit timing information can be incorporated into neural network-based models. We found that the inclusion of relative timing can meaningfully improve performance, especially when concatenating one history element of relative time").
Aquino, Ganguli, Ray, and Wu are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aquino in view of Ganguli and Ray to incorporate the teachings of Wu to use methods for sampling a data sequence to synchronize the data.  Doing so would allow for improving the performance of a neural network model.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657